

115 S800 IS: Coal Cleanup Taxpayer Protection Act
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 800IN THE SENATE OF THE UNITED STATESMarch 30, 2017Ms. Cantwell (for herself, Mr. Whitehouse, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo protect taxpayers from liability associated with the reclamation of surface coal mining
			 operations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coal Cleanup Taxpayer Protection Act. 2.Surface coal mining bondingSection 509 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1259) is amended—
 (1)by striking subsection (c) and inserting the following:  (c)Alternative Bonding SystemThe Secretary may approve as part of a State or Federal program an alternative system that will—
 (1)achieve the objectives and purposes of the bonding program pursuant to this section; and
 (2)result in no greater risk of financial liability to the Federal Government or a State government than the bonding program under this section.; and
 (2)by adding at the end the following:  (f)Self-Bonding (1)Federal programs (A)In generalEffective on the date of enactment of this subsection, the Secretary—
 (i)may not accept the bond of the applicant itself (referred to in this subsection as a self-bond); but (ii)may accept a separate surety or collateral bond, consistent with the terms under subsection (b).
 (B)Existing self-bondsFor coal mining operations covered by a self-bond accepted by the Secretary prior to the date of enactment of this subsection, the permittee shall replace the self-bond with another form of bond acceptable to the Secretary under this section by not later than the earlier of—
 (i)the date of renewal of the permit under section 506(d); and
 (ii)the date of any major permit modification under section 506. (2)State programs (A)In generalNot later than 90 days after the date of enactment of this subsection, the Secretary shall notify all State regulatory authorities that allow applicants to self-bond that the approved regulatory programs of the State regulatory authority must be amended—
 (i)to remove the authority for applicants to self-bond; and (ii)to require coal mining operations covered by a self-bond accepted by the State regulatory authority prior to the date of enactment of this subsection to replace the self-bond with another form of bond acceptable under this section by not later than the earlier of—
 (I)the date of renewal of the permit under section 506(d); and
 (II)the date of any major permit modification under section 506. (g)Bonds issued by surety (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall issue rules establishing limitations on surety bonds accepted under this section to minimize the risk of financial liability to the Federal Government or a State government, including rules regarding—
 (A)the maximum quantity of corporate surety bonds issued by any 1 corporate surety as a percentage of the total quantity of coal mine reclamation bonds in any 1 State;
 (B)the minimum percentage of surety bonds unrelated to activities regulated pursuant to this Act required to reinsure corporate surety bonds;
 (C)the minimum collateralization required for corporate surety bonds; and (D)the minimum amount of cash assets required to be held by a corporate surety as a percentage of coal mine reclamation bonds issued by the corporate surety.
 (2)Existing corporate bondsCorporate surety bonds in existence on the date of enactment of this subsection must be modified or replaced as necessary by not later than 1 year after the date on which the rule is issued under paragraph (1).
 (h)Collateral requirementsReal property posted as collateral for a bond may not include— (1)coal;
 (2)a coal mine; (3)land that includes a coal mine;
 (4)land that is located above a coal mine; (5)a coal processing facility;
 (6)a coal waste disposal site; (7)coal mining equipment unlikely to retain salvage or resale value; or
 (8)any other property determined by the Secretary. (i)Executive compensationThe Secretary may require the inclusion of executive compensation, including salaries and bonuses of officers and executives, of an applicant under this section, and any affiliated company, as collateral for a bond under this section..